Citation Nr: 0327149	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  99-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right ankle sprain.

2.  Entitlement to service connection for the residuals of a 
right shoulder sprain.

3.  Entitlement to service connection for the residuals of a 
left wrist injury.

4.  Entitlement to service connection for sinusitis/myalgia.  

5.  Entitlement to service connection for the residuals of a 
spinal tap.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Navy from December 
1992 to November 1997, when he was placed on the Temporary 
Disability Retirement List (TDRL).  This case originally came 
before the Board of Veterans' Appeals  (Board) on appeal from 
a December 1998 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that, in part, denied the appellant's claims of 
entitlement to service connection for the residuals of a 
right ankle sprain, the residuals of a right shoulder sprain, 
the residuals of a left wrist injury, sinusitis/myalgia and 
the residuals of a spinal tap.

The Board most recently remanded the case to the RO in June 
2003; the RO was directed to schedule the appellant for a 
Board hearing.  On July 31, 2003, the RO sent the appellant a 
letter notifying him that he had been scheduled for a Travel 
Board hearing on August 28th at the RO.  The appellant failed 
to report that hearing.  There was no indication that there 
was good cause for his failure to report, nor has it been 
indicated that there is a desire to reschedule that hearing.  
Under these circumstances, the Board considers the request 
for a hearing to be withdrawn by the appellant.  See 
38 C.F.R. § 20.704(d).  The case is therefore ready for 
appellate review.

REMAND

The Board notes that the appellant's complete service medical 
records are not in evidence.  Specifically, the Physical 
Evaluation Board (PEB) medical report associated with the 
examination of the appellant conducted in July or August of 
1997 in Portsmouth, VA is not of record.  As such, the VA is 
on notice of records that may be probative to the claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  These are 
government records that need to be obtained.

The Board also notes that the appellant underwent a TDRL 
examination at the 42nd Medical Group at MAFB in Alabama in 
July 1999; this report was added to the claims file on 
September 6, 2002.  There is no mention of this report in the 
Supplemental Statement of the Case (SSOC) issued in March 
2003.  Since the additional evidence in question is neither 
duplicative of other evidence nor irrelevant, and since an 
SSOC pertaining to that evidence has not been issued, this 
evidence is referred back to the RO.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

There also has been no indication whether any of the 
appellant's current medical conditions are interrelated or 
are part of the service connected cervical spine disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  In addition, the 
TDRL examination report indicates that the appellant may have 
received medical treatment after service at a Tri-Care 
facility.

The Board notes that, while the case was in remand status, 
the Court clarified the scope of the duty to assist 
provisions contained in the VCAA.  In particular, the Court 
has found that the provisions of 38 U.S.C.A. § 5103(a) must 
be fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

3.  The RO should obtain the appellant's 
1997 Navy PEB medical examination report 
and all medical records related to his 
placement on the TDRL.  

4.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment since November 1997 by 
any physicians, hospitals or treatment 
centers (military, Tri-Care, private or 
VA) who provided him with relevant 
evaluation or treatment for his claimed 
disabilities.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claims, including, but not limited to, 
all pertinent VA treatment and TDRL-
related treatment.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file. 

5.  After the above development is 
completed, the RO should schedule the 
appellant for appropriate VA medical 
examinations in order to determine the 
etiology and onset date of any documented 
right ankle, right shoulder, left wrist, 
sinus, myalgia, or lumbar spine 
condition.  The claims file must be made 
available to, and be reviewed by, the 
examiner(s) in conjunction with the 
examination(s).

6.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

